J-S74015-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.J.B., JR. A/K/A           IN THE SUPERIOR COURT OF
A.B., A MINOR                                         PENNSYLVANIA

APPEAL OF: A.J.B., SR., A/K/A A.J.B.,
FATHER
                                                     No. 1587 EDA 2014


               Appeal from the Order Entered April 24, 2014
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-DP-0001480-2011



BEFORE: BENDER, P.J.E., DONOHUE, J. and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                   FILED DECEMBER 22, 2014

     A.J.B., Sr., (Father) appeals from the order entered on April 24, 2014,

that granted the petition filed by the Philadelphia Department of Human

Services (DHS), seeking the involuntary termination of his parental rights to

A.J.B., Jr., (Child) (born in March of 2009) pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8) and (b). We affirm.

     In his brief, Father sets forth the following questions for our review:

     A. Whether the court erred in failing to find that for the six
     months immediately preceding the filing of the petition,
     appellant father was visiting with his child, obtained
     employment, was seeking housing for himself and his child, had
     consistent negative drug screens, was continuing to live in a
     recovery house and complied with their rules, completed the
     majority of his family service plan objectives, and did not intend
     to relinquish his claim to his child or refused and/or failed to
     perform parental duties.

     B. Whether the court erred in failing to find that for the six
     months immediately preceding the filing of the petition,
     appellant father had consistent contact and visits with his child.


*Retired Senior Judge assigned to the Superior Court.
J-S74015-14


      C. Whether the court erred in finding that there were repeated
      and continuing findings of incapacity, abuse, neglect and/or
      dependency of this minor child by appellant father, when
      appellant father visited with his child, obtained employment, was
      seeking housing for himself and his child, had consistent
      negative drug screens, was continuing to live in a recovery
      house and complied with their rules, and completed the majority
      of his family service plan objectives.

      D. Whether the court erred in finding that the conditions which
      led to the removal or placement of the child continue to exist, as
      to father, when appellant father was visited with his child,
      obtained employment, was seeking housing for himself and his
      child, had consistent negative drug screens, was continuing to
      live in a recovery house and complied with their rules, completed
      the majority of his family service plan objectives.

      E. Whether the court erred in finding that the conditions which
      led to the removal or placement of the children continue to exist
      and termination of parental rights would best serve the needs
      and welfare of the child, when appellant father can remedy the
      conditions within a reasonable period of time, and when he was
      visiting with his child, obtained employment, was seeking
      housing for himself and his child, had consistent negative drug
      screens, was continuing to live in a recovery house and complied
      with their rules, completed the majority of his family service plan
      objectives.

      F.    Whether the court erred in finding that DHS made[]
      reasonable efforts towards reunification, by either failing and/or
      refusing to help father obtain insurance benefits to pay for
      continuous drug treatment or therapy and testing or a viable
      option or to consider options other than terminating father's
      parental rights, when he had completed the majority of his
      family service plan objectives.

      G. Whether the court erred in terminating father's parental
      rights, when the sole reason he was unable to obtain housing,
      provide medical care for the [child] and maintenance of the
      child, was his lack of income, which was changing with his
      advancement to full time employment and health benefits.

Father’s brief at 3-4.



                                     -2-
J-S74015-14


     We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court's decision, the decree
      must stand. Where a trial court has granted a petition to
      involuntarily terminate parental rights, this Court must accord
      the hearing judge's decision the same deference that we would
      give to a jury verdict. We must employ a broad, comprehensive
      review of the record in order to determine whether the trial
      court's decision is supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)).     The burden is upon the petitioner to

prove by clear and convincing evidence that its asserted grounds for seeking

the termination of parental rights are valid.    R.N.J., 985 A.2d at 276.

Moreover, we have explained that:

     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. at 276 (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super.

2003)). The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result. In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

                                     -3-
J-S74015-14


     We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive opinion authored by the Honorable

Joseph L. Fernandes of the Court of Common Pleas of Philadelphia County,

filed on July 23, 2014. We conclude that Judge Fernandes’ thorough, well-

reasoned opinion properly disposes of the issues raised by Father.

Accordingly, we adopt Judge Fernandes’ opinion as our own and affirm the

order appealed from on that basis.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2014




                                     -4-
                                                                                Circulated 12/05/2014 02:54 PM




                           IN THE COURT OF COMMON PLEAS'
                          FOR THE COUNTY OF PHILADELPHIA. .
                               FAMILY COURT DIVISION

  In Re: AJ.B., JR. aka A.B. A MINOR           CP-SI-DP-0001480-2011"       .
                                               CP-SI-AP-0000638-20 13

 APPEAL OF: AJ.B., SR., Father                : IS87 EDA 2014

 OPINION

 Fernandes, J.:

 Appellant, AJ.B., SR. ("Father"), appeals from the order entered on April 24, 2014, granting the
 petition filed by the Depaltment of Human Services of Philadelphia County ("DHS"), to
 involuntarily terminate his parental rights to A.lB., JR. aka A.B. ("Child") pursuant to the
 Adoption Act, 23 Pa.C.S.A. §2S11 (a) (1), (2), (S), (8), and (b). Athena M. Dooley Esquire,
 counsel for Father, filed a timely notice of appeal with a Statement of Errors pursuant to Rule
 1925.

Factual and Procedural Background

On June 8, 2011, the Depaltment of Human Services (DHS) received and Emergency General
Protective Service (EGPS) repOlt alleging that Mother had given birth to Child S.H. at Thomas
Jefferson University Hospital; that 'Mother tested positive for cocaine, benzodiazepines, opiates
and methadone at the time of delivery; that Mother had not obtained any infant supplies for Child
S.H. because she anticipated that she should enter an inpatient drug and alcohol treatment
program with Child S.H., and that the treatment program would provide her with infant supplies;
and that Mother had an extensive history of drug use beginning when she was fourteen years old.
DHS subsequently learned that Child S.H. would remain hospitalized at Thomas Jefferson
University Hospital for an unspecified period of time. On June 10,2011, DHS met with Mother,
who admitted that she used drugs and was in need of substance abuse treatment. On June 12,
2011, Mother was admitted to Family House for inpatient drug and alcohol treatment, but DHS
learned that Mother would be unable to care for Child S.H. when she was discharged from
Thomas Jefferson University Hospital because her prescribed medication caused drowsiness.



                                            1 of 13
                                                                                Circulated 12/05/2014 02:54 PM




 The report also alleged that A.B. ("Child"), Mother's eldest son, born on March 29, 2009, was
 residing with D.T., a maternal great-aunt, who in accordance with an earlier substantiated repmi
 had been awarded custody. On June 20, 2011, DHS learned that the maternal great-aunt, D.T.
 plmUled to move to Florida; that she was unable to take the Child with her; that she had agreed to
 continue to care for the Child until July 29, 2011. On July 14,2011, DHS held a family planning
 meeting. The Child's maternal uncle agreed to care for the Child and his sibling, S.H. After a
 home evaluation and submission of criminal and ChildLine clearances, maternal uncle, J.H. was
 approved as a caregiver.    On July 26, 2011, DHS learned that Child S.H. was ready to be
 discharged from Thomas Jefferson University Hospital. On July 26, 2011, DHS obtained an
 Order of Protective Custody ("OPC") for both children and they were placed with their maternal
 uncle, J.H.


 At the shelter care hearing for the children held on July 28, 2011, the court lifted the OPC and
ordered that the temporary conunitment to DHS to stand. The court ordered that DHS refer
maternal uncle, J.H., for kinship care services; that maternal uncle, J.H., and Father be referred to
the Clinical Evaluation Unit ("CEU") for a fotihwith drug screen, dual diagnosis assessment, and
monitoring, and that Mother be granted liberal supervised visits.


On August 4, 2011, in an adjudicatory hearing the couti discharged the temporary commitment
to DHS, adjudicated children dependent, and cOl1lll1itted them to DHS. Father was ordered to
submit a paternity test. The court ordered that Mother and Father be referred to the Achieving
Reunification Center ("ARC"); that Mother be referred to the CEU for a forthwith drug screen,
dual diagnosis assessment, and monitoring; and that Father be referred to the CEU for a
forthwith dmg screen and monitoring.


On September 22, 20 11, the initial Family Service Plan ("FSP") meeting was held. The FSP
permanency goal for children was to return to the care of their parent(s). The FSP objectives for
Mother and Father were to achieve and maintain recovery from drug andlor alcohol problems; to
comply with all treatment recommendations and evaluations; to pmiicipate in regular supervised
visits with children; to participate in Individual Service Plans ("ISP") and other designated
meetings as requested; and to patiicipate in placement parenting and emichment classes.


                                              2 of 13
                                                                              Circulated 12/05/2014 02:54 PM




 Mother's additional FSP objectives were to stabilize her mental health, receive ongoing
 treatment, and comply with treatment recommendations; to inform and provide documentation to
 DHS about her treatment; to engage in anger management counseling and to obtain suitable
 housing.


 On November 1,2011, the court ordered that children remain as committed to DHS; that Father
 re-engage with ARC; that Father's weekly supervised visits at maternal uncle's home continue;
 that Father be granted a monthly supervised visit at the agency; and that visitation could be
 modified by agreement of the parties. The court found that Father was moderately compliant
 with the permanency plan. The court noted that Father was scheduled for an intake appointment
 at The Wedge Medical Center on November 3, 2011.


On February 3, 2012, the cOUli, in a permanency review hearing, ordered that both children
remain as committed to DHS. The court found that Father had been excluded as S.H.'s Father
through a paternity test. The court ordered that Father continue his supervised visits with Child
A.B. at the maternal uncle, J.H.'s home; that maternal uncle, J.H., maintain a visitation log; and
that the visits could be modified by agreement of the parties. The court found that Child A.B.
was receiving Early Intervention speech therapy. Father was also referred to the CEU for a
forthwith drug screen, dual diagnosis assessment and monitoring.


On April 18, 2012, the cOUli ordered that Father be referred to the CEU for monitoring; that
Father be granted twice-weekly unsupervised visits with Child A.B. for up to four hours; that
Mother be prohibited ii-om paJiicipating in Father's unsupervised visits with Child A.B.; and
learned that the children's maternal great-aunt P.C. aJld maternal great-uncle L.C., were
participating in training to become foster parents for Children. It was ordered that Children
could be moved to an appropriate placement prior to the next court date. The COUli found that
Father had completed a Focus on Fathers workshop on April 9, 2012.


On May 21, 2012, Children were placed with maternal great-aunt, P.C., and maternal great-
uncle, L.C., through Children's Choice, where they currently remain. On June 20, 2012, in a
permanency review hearing, the court ordered that children remain as committed to DHS; that


                                             3 of 13
                                                                              Circulated 12/05/2014 02:54 PM




 Father continue his drug and alcohol treatment at The Wedge Medical Center and his parenting
 education classes at ARC; that Father's unsupervised visits with Child A.B. continue; and that
 the visits could be modified by agreement of the parties. The Court noted that that Father had
 completed Parenting Education and Healthy Relationship counseling classes.


 On September 21, 2012, in a permanency review hearing, the cOUli ordered that they remain as
 committed to DHS; and that that Father re-engage at ARC. The COUli learned that Mother and
 Father were residing together at 7156 Van Dyke Street. Father was found to be moderately
 compliant with the permanency plan.


 On December 4,2012, the cOUli ordered that they remain as committed to DHS. Father did not
 attend the hearing, and the court ordered that he be referred to the CEU when he avails himself.
The court found that Father had completed parenting classes at The Wedge Medical Center but
failed to return for his drug and alcohol program since October 2012. The Master ordered that
Father be granted supervised visits at the agency only.


On January 22, 2013, in a permanency review hearing, the court found that Children had been in
DHS placement for 17 months and ordered that they remain as committed to DHS. The COUli
found that Father had not visited Child A.B. since the beginning of November 2012. Father was
referred to the CEU forthwith for drug screen, dual diagnosis assessment and moni toring.


On March 8, 2013, an FSP meeting was held. The FSP pelmanency goal for Child was changed
to adoption. The FSP noted that Child had been placed by DHS since July 26, 2011, and that
neither Mother nor Father had been able to complete their FSP objectives. On March 22, 2013,
at a permanency review hearing the court ordered that Father be re-referred to the CEU forthwith
for drug screen and dual diagnosis assessment.


On June 18, 2013, the COUli found that Child had been in placement for 22 months, and ordered
that the next court date be listed as contested goal change termination hearing. It was repOlied
that Father was residing in a recovery house but was not receiving drug and alcohol treatment;
that Father had not visited Child A.B. since May 17,2013 and was non-compliant with making


                                             4 of 13
                                                                                 Circulated 12/05/2014 02:54 PM




himself available to DHS; Father was found moderately compliant. Father had failed to follow
up with obtaining housing or employment, and failed to meet with his reunification worker. It
was reported that Father's visits with Child A.B. has been modified to supervised visits due to
Father's earlier admission that he had been selling drugs.


On November 1, 2014, DHS filed a petition for involuntary termination of Father's parental
rights. On November 14, 2014, in a permanency review hearing, the court found that DHS made
reasonable effolis for reunification and scheduled a Contested Goal Change Hearing for April
11,2014. On April II, 2014, the court found DHS's reasonable efforts and rescheduled the Goal
Change Hearing for April 24, 2014.        On that day, Father's parental rights were terminated.
Father's attorney filed a timely notice of appeal with a Statement of Errors on May 22, 2014.


Discussion:

On appeal, Father raises the following issues:

    I. Did the trial comi err in failing to find that, for the six months immediately preceding the
       filing of the petition for termination of parental rights, Child's Father was visiting him,
       had already obtained employment, had consistent negative drug screens, was seeking
       housing for himself and the Child, continued to live in a recovery house and complying
       with its rules, completed the majority of his FSP, did not intend to relinquish his claim to
       the Child and did not refuse or fail to perform his parental duties?
   2. Did the comi err in failing to find that, for the six months immediately preceding the
       filing of the petition, Father had consistent contact and visits with his Child?
   3. Did the court err in finding Father's repeated and continued incapacity, abuse, neglect
       andlor dependency of his Child, due to the fact that Father was visiting his child, had
      already obtained employment, was seeking housing for himself and Child, had consistent
      negative drug screens, continued to live in a recovery house, complied with its rules and
      completed the majority of his FSP objectives?
   4. Did the court err in finding that the conditions that led to the removal or placement of the
      Child, continue to exist as to the Father, due to the fact that Father was visiting his child,
      had already obtained employment, was seeking house for himself and the Child, had


                                              5 of 13
                                                                                Circulated 12/05/2014 02:54 PM




         consistent negative drug screens, continued to live in a recovery house, complied with its
         rules, and completed the majority of his FSP?
     5. Did the court err in finding that the conditions that led to the removal or placement of the
        Child continue to exist, and termination of parental rights would best serve the needs and
        welfare of the Child, when Father can remedy the conditions within a reasonable period
        of time, and due to the fact that Father was visiting his child, had already obtained
        employment, was seeking housing for himself and the Child, had consistent negative drug
        screens, continued to live in a recovery house, complied with its rules, and completed the
        majority of his FSP?
    6. Did the comt err in finding that DHS made reasonable effOlts towards reunification by
        either failing and/or refusing to help Father obtain insurance benefits to pay for
        continuous drug treatment therapy and testing or a viable option, or to consider options
        other than terminate Father's parental rights, when Father completed the majority of his
        Family Service Plan objectives?
    7. Did the comt err in terminating Father's parental rights because of his lack of income,
        inability to obtain housing, provide medical care and maintain the Child, due to the fact
        that Father was advancing in obtaining full-time employment and health benefits?
    8. Did the court en' in finding that the Child was removed from Father's care due to the fact
       that the Child was in Mother's care while Father was incarcerated?


Father's raises eight separate issues on appeal. For purposes of this opinion Father's issues will
be consolidated as follows: Issues One and Two will be consolidated and analyzed as it relates
to the grounds established in the Adoption Act, 23 Pa.C.S.A. §2511 (a) (1); Issue Three will be
discussed and analyzed as it relates to the Adoption Act, 23 Pa.C.S.A. §2511 (a) (2); Issues Four
and Five will be discussed and analyzed as it relates to the Adoption Act, 23 Pa.C.S.A. §2511 (a)
(5) and (8); Issue Six which questions DHS' reasonable effOlts towards reunification, will be
treated individually as well Issue Eight; and Issue Seven will be discussed as it relates to 23
Pa.C.S.A. §2511 (b).




                                             6 of 13
                                                                                  Circulated 12/05/2014 02:54 PM




 The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
 23 Pa.C.S.A. §2511(a).      The Adoption Act provides the following grounds for involuntary
 termination:


 (a) Genel'all'ule - The rights of a parent, in regards to a child, may be terminated after a petition
 is filed on any of the following grounds:


 (1) The parent, by conduct continuing for a period of at least six months immediately preceding
 the filing of the petition, has either evidenced a settled purpose of relinquishing parental claim to
 a child or has refused or failed to perform parental duties.


In proceedings to involuntaty terminate parental rights; the burden of proof is on the party
seeking termination to establish by clear and convincing evidence the existence of grounds for
termination. In re Adoption o[Atencio, 539 Pa. 161,650 A.2d 1064 (1994). To satisfy section
(a) (1), the moving patiy must produce clear and convincing evidence of conduct sustained for at
least six months prior to the filing of the termination petition, which reveals a settled intent to
relinquish parental claim to a child or a refusal or failure to perform parental duties.         The
standard of clear and convincing evidence is defined as testimony that is so clear, direct weighty
and convincing as to enable the trier of fact to come to a clear conviction without hesitance of the
truth of precise facts in issue. In re D.Js., 1999 Pa. Super. 214 (1999).


DHS developed a set of FSP objectives for Father on September 22, 2011. The objectives and
goals developed were parenting, visitation, housing, employment, and drug and alcohol
treatment (N.T. 4/24/14, pg. 45). The agency worker's testimony established the existence of an
ISP, which objectives coincided with Father's DHS FSP objectives (N.T. 4/24114, pg. 14).
Father completed parenting classes and is employed (N.T. 4/24/14, pg. 48). Father attended the
visits established with relative consistency (N.T. 4/24114, pg. 67) only missing fifteen visits prior
to November 2012. However, he disappeared from November of 2012 to late January 2013
(N.T. 4/24/14, pg. 67) and did not provide any information about his whereabouts (N.T. 4/24/14,
pgs. 67-68). During this period no visitation took place (N.T. 4124114, pg. 68), nor did Father
call the Child (N.T. 4/24114, pg. 68).

                                               7 of 13
                                                                              Circulated 12/05/2014 02:54 PM




 In January 2013 Father stal1ed working through a temporary agency (N.T. 4124/14, pg. 71).
 Father's income is approximately nine hundred dollars every two weeks (N.T. 4/24/14, pg. 66).
 Nonetheless, Father did not use his wages to provide for Child's needs (NT. 4/24/14, pg. 71).
 Father purchased a Ford Mustang instead (NT. 4/24/14, pg. 75).


 Father still lacks appropriate housing and is living at a recovery house (NT 4/24/14, pgs. 48,
 65). In spite of his compliance with his employment and parenting objectives, Father did not
 fulfill the most impol1ant goal in the FSP, drug and alcohol treatment (N.T. 4124114, pg. 45). It
 was established that, because Father lives out of the county, CEU was unable to recommend any
 drug and alcohol program for him.       It was established that DHS provided Father with the
 information to obtain medical insurance assistance in order for him to obtain drug screens at his
 residential drug program in Bucks County. At the same time, the court order him to obtain drug
 screens at the CEU free of charge, which he failed to avail himself (N.T. 4124/14, pgs. 45-49,
 52). The trial court found DHS made reasonable eff0l1s to help Father on: February 22 0d , April
 18th , June 20 th , September 21 st and December lih ,2012, and on: January 22 0d , March 22 0d ,
June 18'h, Aprilll'h and November 14'h, 2013.


At one point in time prior to October 2012, Father was involved in a drug and alcohol treatment
at the Wedge. In October 2012 during a FSP meeting, Father disclosed and admitted that he
has been selling drugs and providing urine samples with other people's urine with the purpose of
passing his drug test (NT. 4/24/14, pg. 47). As a result, alcohol and drug treatment remains an
objective since Father never successfully completed a program (N.T. 4/24/14, pg. 62). Also, as a
consequence of his admission, Father's unsupervised visitation changed to supervised visitation
(N.T. 4/24114, pg. 67). Father never provided any documentation to verify completion of his
drug and alcohol program (N.T. 4124/14, pg. 46), which was requested on a weekly basis (N.T.
4124114, pg. 63). Prior to November 2013, no certification of completion was ever provided by
Father (N.T. 4124114, pg. 63). Father stated that he requires health insurance to be involved in a
drug and alcohol program (N.T. 4/24/14, pg. 63); however, he did not use his wages to pay for
health insurance or complied with cOUl1 refell'als to the CEU free of charge (N. T. 4/24114, pgs.
49-72).


                                             8 of 13
                                                                                 Circulated 12/05/2014 02:54 PM




 DHS' petition for termination was filed on November 1, 2013. Since 2012, Father has been
 continuously failing to perform his parental duties toward the Child. Father has consistently
 refused or failed to perform parental duties, such as provide for Child's needs (N.T. 4/24114, pg.
 71), obtain appropriate housing (N.T. 4/24114, pgs. 48, 65) and complete drug and alcohol
 treatment (N.T. 4/24114, pg. 62). Father's pattern of non-compliance continued for at least six
 months prior to the filing of the termination petition. As a result, all the elements of the Adoption
 Act, 23 Pa.C.S.A. §2511 (a) (1) have been fnlly satisfied.


 The Adoption Act at 23 Pa.C.S.A. §251l(a) (2) also includes, as a ground for involuntary
termination of parental rights, the repeated and continued incapacity, abuse, neglect or refusal of
the parent that causes the child to be without essential parental care, contro I or subsistence
necessary for his physical or mental well-being, and the conditions and causes of the incapacity,
abuse, neglect or refusal cannot or will not be remedied by the parent. This ground is not limited
to affirmative misconduct. It may include acts of refusal to perform parental duties but more
specifically on the needs of the child. Adoption ofC.A.W, 683 A.2d 911, 914 (Pa. Super. 1996).
COUlis have further held that the implications of the parent's limited success with services geared
to remedy the barriers to effective parenting can also satisfy the requirements of §2511 (a) 2. In
the matter of B.L. W, 843 A.2d 380 (Pa. Super. 2004), the court's grave concerns about the
Father's ability to provide the level of protection, security and stability that his child needed was
sufficient to warrant termination. rd. at 388.


From the beginning of this case, when Child was placed with the natural great-aunt and
subsequently when the Child was moved to maternal uncle and until the day of tenl1ination
hearing on April 24, 2014, Father has failed and refused to remedy the causes that brought Child
into care.   Father continues to have a substance abuse problem, unstable housing and non-
compliance with his treatment (N.T. 4/24114, pgs. 44-45, 48-49, 52, 65). Father has had no
success in remedying the barriers to become an effective Father. Father has been well aware of
his FSP objectives (N.T. 4/24114, pgs. 14,45). Father has used his wages to buy a car instead of
buying health insurance, and provide for the Child's needs (NT 4/24114, pgs. 48, 66, 71-72).
Father has failed to provide DHS with any documentation and for a period of time his

                                                 9 of 13
                                                                              Circulated 12/05/2014 02:54 PM




 whereabouts were unknown (N.T. 4/24/14, pgs. 46, 63, 67-68).         Father has admitted selling
 drugs and providing urine samples of other people's urine to pass drug screens (N.T. 4124114, pg.
 47). Drug and alcohol treatment remains an incomplete FSP objective (N.T. 4124114, pg. 62).
 Due to Father's non-compliance, he went from having unsupervised visitation to supervised
 visitation (N. T. 4124/14, pg. 67).   Father continues to lack housing and currently lives in a
 recovery house (N.T. 4124/14, pgs. 48, 65). However despite Father's lack of compliance, DHS
 has continuously made reasonable effolis in 2011, 2012, and 2013 to provide Father with
 services. Child has been in placement for a period of thiliy-three months. The Child needs
 permanency; consequently, DHS has met its burden under 23 Pa.C.S.A. §2511 (a) (2).


 DHS also requested termination of parental rights under 23 Pa.C.S.A. §2511 (a) (5), whereby
child may be removed by court or voluntary agreement and is placed with an agency at least six
months, conditions which led to the placement of the child continue to exist, the parent cannot or
will not remedy those conditions within a reasonable period of time, the selvices reasonably
available to the parent are not likely to remedy the conditions leading to placement, and
temlination best serves the child's needs and welfare.


DHS, as a children and youth agency, cannot be required to extend services beyond the period of
time deemed as reasonable by the legislature or be subjected to herculean efforts. A child's life
cannot be put on hold in hope that the parent will summon the ability to handle the
responsibilities of parenting. In re JT., 817 A.2d 509 (Pa. Super. 2001). As a consequence,
Pennsylvania's Superior Court has recognized that the child's needs and welfare requires
agencies to work toward termination of parental rights when a child has been placed in foster
care beyond reasonable temporal limits and after reasonable efforts for reunification have been
made by the agency, that have resulted unfruitful. This process should be completed within
eighteen months. In re N   w., 851 A.2d 508 (Pa. Super. 2004).

The Child has been in care for a period of thirty-tlU'ee months.      Father's substance abuse,
unstable housing and non-compliance with the treatment caused the placement of the child (NT
4/24/14, pg. 44). Father went from having unsupervised visitation to supervised visitation (NT
4124114, pg. 67). Father never provided any documentation that verifies his drug and alcohol


                                             10 of 13
                                                                                  Circulated 12/05/2014 02:54 PM




 program completion (N.T. 4/24114, pg. 46), which was requested on a weekly basis (N.T.
 4/24/14, pg. 63). Father lacks appropriate housing and is living in a recovery house (N. T.
 4/24114, pgs. 48, 65).    Father continues to be unable to SUllU110n the ability to handle his
 responsibilities of parenting. Well more than eighteen months have passed, and Child is no
 closer to be reunified with Father as to when Child came into care. Child's life call110t be put on
 hold in hope that the Father will remedy the conditions that led to placement within a reasonable
 amount of time. The needs and welfare of the Child dictate that DHS met its burden as to the
 Adoption Act, 23 Pa.C.S.A. §251 I (a) (5).


 As to §25l 1 (a) (8) of23 Pa.C.S.A., DHS met its burden by clear and convincing evidence that
 the Child has been out of Father's care for twelve months or more and the conditions leading to
 the placement still exist, and termination would best serve the needs and welfare of the Child.
 Child has been continuously under DHS custody for a period of thirty-tlnee months (N.T.
4/24/14, pg. 43). The conditions that led to the Child's placement still exist (N.T. 4124114, pgs.
68-69). Despite the good faith efforts ofDHS to make services available (N.T. 4/24/14, pgs. 48-
49,52), it is in the best interest of the Child to terminate Father's parental rights (N.T. 4/24/14,
pgs.68-69)


Father's sixth issue on appeal is whether cOUli erred in finding DHS made reasonable effOlis
towards reunification. Pe1111sylvania Juvenile Act recognizes family preservation as one of its
primary purposes. In interest orR.p. a Minor, 957 A.2d 1205 (Pa. Super. 2008). As a result,
welfare agencies must make reasonable efforts to reunify the biological parents with their
children. Nonetheless, if those effOlis fail, the agency must redirect its effolis toward placing the
child in an adoptive home. Agencies are not required to provide services indefinitely when a
parent is unwilling or unable to apply the instructions received. In re R. T., 778 A.2d 670 (Pa.
Super. 2001).


Due to the fact that Father lives out of the county, it was established that CEU was unable to
recommend any program. As a consequence, DHS helped Father find appropriate programs
(N.T. 4/24114, pgs. 48-49, 52). In 2012, the trial court found reasonable efforts on: February
22"d , April 18 th , June 20 th , September 21 st and December lih. In 2013, the court found


                                              11 of 13
                                                                                 Circulated 12/05/2014 02:54 PM




 reasonable efforts on January 22 nd ,March 22 nd ,June 18 th , April 11th and November 14th. The
 termination petition was filed on November 1,2013. The court has consistently found that DRS
 made reasonable eff0l1s throughout the life of the case. DRS offered services and alternatives to
 Father.   Nonetheless, Father decided not to follow DRS guidance and avail himself of the
 services being offered.


 The trial court will now consider Father's seventh issue on appeal.           In order to terminate
 parental rights, the paI1y seeking termination must also prove by clear and convincing evidence
 that the termination is in the best interest of the child. Also the best interest of the child is
 determined after consideration of the needs and welfare of the child such as love comfo11,
 security and stability. In re Bowman, 436 Pa. Super. 647, A.2d 217 (1994). See also In re
Adoption ofT.T.B.. 835 A.2d 387, 397 (Pa. Super. 2003). Pursuant to 23 Pa.C.S.A. §2511 (b),
 the trial cOUl1 must also consider what, if any bond exists between Father and child. In re
Involuntary Termination of C. WS.M. and K.A.L.M.. 839 A.2d 410, 415 (Pa. Super. 2003). The
trial cOUl1 must examine the status of the bond to determine whether its termination "would
destroy an existing, necessary and beneficial relationship". In re Adoption ofT.B.B., 387,397
(Pa.Super.2003). In assessing the parental bond, the trial court is permitted to rely upon the
observations and evaluations of social workers. In re K.Z.S" 946 a.2d 753,762-763 (Pa. Super.
2008). Under 23 Pa.C.S.A. §2511 (b), the rights of a parent also shall not be terminated solely
on the basis of environmental factors such as inadequate housing, furnishings, income, clothing
and medical iffound to be beyond the control of the parent.


The Child will not suffer any ineparable harm by terminating Father's parental rights (N.T.
4124/14, pg. 50). Child looks to aunt and uncle to satisfy his daily needs (N.T. 4/24/14, pg. 50).
In addition, foster parents do in fact ensure that Child's services are in order on a daily basis
(N.T. 4/24/14, pg. 69). Conversely, Father does not use his wages to provide for the Child's
daily needs (N.T. 4/24/14, pg. 69) and has not been involved in any of the special services
required by the Child (N.T. 4/24/14, pg. 51). Father and Child do not have a parent child/bond
(N.T. 4/24/14, pg. 77). Father does not provide for the Child's comfort, security and stability.
The foster parents do (N.T. 4/24114, pg. 69). It is in the best interest of Child to be adopted (N.T.
4124114, pg. 69). Moreover, the termination of Father's parental rights will not cause irreparable

                                              12 of 13
                                                                                 Circulated 12/05/2014 02:54 PM




 harm to the Child since there is no parent/child bond. The cOllli determined that the testimonies
 of the DHS witnesses were credible. Additionally, the record clearly establishes that Father's
 parental rights are being terminated due to his lack of non-compliance with his FSP objectives,
 no parent/child bond, causing no irreparable harm if it is severed and not due to environmental
 factors.


Father's final issue on appeal questions whether the court erred in finding that the Child was
removed from Father's care due to the fact that the Child was in Mother's care while Father was
incarcerated. Nothing in the record suggests or establishes that Father was incarcerated at the
time Child was found to be dependent. In fact, and it is on the record that Father was present at
the Shelter Care hearing, and at the Adjudication hearing of the Child.

Conclusion:

For the aforementioned reasons, the court finds that DHS met its statutory burden by clear and
convincing evidence regarding the termination of the parental rights pursuant to 23 Pa.C.S.A. §
2511 (a) and (b). The cOllli also finds that it will not cause irreparable harm to the Child to sever
any bond, and it is in the best interest of the Child since it would best serve the emotional needs
and welfare of the Child.

Accordingly, the order entered on April 24, 2014, terminating the parental rights of Father AJ.B.
Sr. should be affirmed.




                                             13 of 13